Case 4:20-mc-00018-KES Document 1-3 Filed 07/01/20 Page 1 of 4 PageID #: 25




                          Exhibit 3
    Case 4:20-mc-00018-KES Document 1-3 Filed 07/01/20 Page 2 of 4 PageID #: 26




                                United States of America
                                        DEPARTMENT OF LABOR
                          OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION


                                  SUBPOENA DUCES TECUM

           To:   Smithfield Packaged Meat Corp.
                 1400 North Weber Avenue
                 Sioux Falls, SD 57103

      Pursuant to Federal law (Section 8(b) of the Occupational Safety and Health Act, 29 U.S.C.
657(b)), you are hereby required to produce to Sheila Stanley, Area Director, or her designee,
of the OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION, UNITED STATES
DEPARTMENT OF LABOR at the United States Department of Labor, Occupational Safety
and Health Administration, Sioux Falls Area Office, 4404 South Technology Drive, Sioux
Falls, SD 57106, on or before 1:00 p.m., Friday, June 19, 2020, all of the following item(s):

Unless otherwise noted, the requests set forth below pertain to the Smithfield Packaged Meat
Corporation (“Smithfield”) located at 1400 North Weber Avenue, Sioux Falls, South Dakota
57103 (the “Worksite”). 1

     1)      A copy of the Health Services Intake Log from March 1, 2020 to May 1, 2020.
     2)      Copies of any lists of employees on quarantine or directed to remain at home due to;
             testing positive for COVID-19, being exposed to individuals known to be positive for
             COVID-19 or expressing symptoms of COVID-19 (Quarantine List) from March 1,
             2020 to May 1, 2020.
     3)      Copies of any contact tracing forms that Health Services has used in response to the
             2020 COVID-19 pandemic.
     4)      Renderings or drawings demonstrating where Plexiglas barriers were placed.
     5)      Copies of Responsibility Checklists that monitors have completed.
     6)      A copy of Smithfield’s Employee Handbook that was in use on March 1, 2020, and any
             subsequent revisions made prior to May 1, 2020.
     7)      A copy of the new employee orientation PowerPoint presentation that was in use on
             March 1, 2020, and any subsequent revisions prior to May 1, 2020.
     8)      A copy of any tests or surveys used during new employee orientation on March 1, 2020
             and any subsequent revisions prior to May 1, 2020.
     9)      Copies of any travel restriction policies Smithfield had in place to mitigate biosecurity
             risks prior to May 1, 2020.
     10)     Copies of any documentation that you presented to employees before using employee-
             provided facemasks or respiratory protection between March 1, 2020 and May 1, 2020,
             including but not limited to a waiver.


1
  To the extent there are documents responsive to these requests that were generated by a corporate or
regional entity, but nonetheless applicable to the Smithfield facility, please produce such documents.
 Case 4:20-mc-00018-KES Document 1-3 Filed 07/01/20 Page 3 of 4 PageID #: 27




      11)      A copy of any sign-in sheet for COVID-19 training that was provided to managers
               and/or employees prior to the facility restarting production.
      12)      A copy of any material used to provide COVID-19 related training to managers and/or
               employees prior to the facility restarting production.
      13)      A copy of any SIPS and/or Joint Safety Committee meeting minutes from January 1,
               2020 to May 30, 2020.
      14)      Copies of the information packet distributed to employees regarding the April 2020
               “responsibility bonus” of $500. Please include copies of this packet in all languages in
               which you produced it.
      15)      A copy of the “essential worker” card that you provided to employees to carry to and
               from work during the pandemic.
      16)      A copy of the Safety Data Sheet for Alkleen, as referenced in the Smithfield Sioux
               Falls Sanitation Procedures Work Instruction #1.
      17)      Documents obtained by Human Resources from third parties, such as religious
               organizations or community members that specialize in working with Amharic
               speakers to assist in sharing information related to COVID-19.

If you have questions about the above items, contact the Area Director or Assistant Area Director
at 605-361-9566.

Smithfield is required to produce all items described above that are in the possession, custody, or
control of Smithfield Packaged Meat Corporation, including those items in the possession, custody
or control of any of such entities’ officers, directors, employees, agents, representatives,
accountants, or attorneys. No items requested by this subpoena shall be destroyed, modified,
altered, removed, or otherwise made inaccessible to the OSHA Sioux Falls Area Office.

If any item responsive to this subpoena was, but no longer is, in your possession, custody, or
control, identify the item and explain the circumstances by which it ceased to be in your possession,
custody, or control.

If the subpoena cannot be complied with in full, it shall be complied with to the extent possible,
with an explanation of why full compliance is not possible.

The information requested may be produced in any of the following formats:

(1)         Email attachment to the attention of John Becker (Becker.John.D@Dol.gov);
(2)         CD or thumb drive;
(3)         External hard drive;
(4)         Hard copy mailed to OSHA’s Sioux Falls Area Office at the address identified above. If
            Smithfield elects to send responsive documents via U.S. Postal Service, United Parcel
            Service (“UPS”) or Federal Express, please contact OSHA Area Director Sheila Stanley
            prior to mailing to arrange for delivery and signature. Ms. Stanley can be reached at 605-
            361-9566, ext. 201 or Stanley.Sheila.A@dol.gov.
Case 4:20-mc-00018-KES Document 1-3 Filed 07/01/20 Page 4 of 4 PageID #: 28




      FAIL NOT AT YOUR PERIL
      IN TESTIMONY WHEREOF I have hereunto affixed my signature
      and the seal of the UNITED STATES DEPARTMENT OF LABOR at
      4404 South Technology Drive, Sioux Falls, SD, this 17th day of June, 2020.

        SHEILA STANLEY Digitally signed by SHEILA STANLEY
                       Date: 2020.06.17 09:07:13 -05'00'

       Area Director
       OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION
       UNITED STATES DEPARTMENT OF LABOR
